In the Missouri Court of Appeals
             Eastern District
MARCH 24, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED101039    WILLIAM CARSON, APP V STATE OF MISSOURI, RES

2.   ED101130 STATE OF MISSOURI, RES V NICHOLAS NETTLES, APP

3.   ED101164 STATE OF MISSOURI, RES V LORENZO SMOTHERMAN,
     APP

4.   ED101177 STATE OF MISSOURI, RES V CASITDEL WOOTEN, APP

5.   ED101362 STATE OF MISSOURI, RES V JESSIE B. MANN, APP

6.   ED101824 LONNIE SNELLING, APP V RUSSELL RUTHERFORD, RES

7.   ED102053 A.A.P., RES V A.N.S., APP